MEMORANDUM**
Jesus Lozano-Oregon appeals from his guilty-plea conviction and 180-month sentence for distribution of methamphetamine and carrying a firearm in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)© and 21 U.S.C. §§ 841(a)(1), (b)(1)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lozano-Oregon has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. All pending motions tire ordered filed and denied.